 1   Craig A. Brandt (SBN 133905)
     LAW OFFICE OF CRAIG A. BRANDT
 2   5354 James Avenue
     Oakland, CA 94618
 3   Telephone: (510) 601-1309
     Email: craigabrandt@att.net
 4
     Attorneys for Plaintiff
 5   EDEN ENVIRONMENTAL CITIZEN’S GROUP, LLC
 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    EDEN ENVIRONMENTAL CITIZEN’S               Case No.: 2:19-cv-02357 JAM
      GROUP, LLC, a California limited liability
12    company,                                   JOINT REQUEST FOR ENTRY OF CONSENT
13                Plaintiff,                     DECREE AND DISMISSAL; ORDER

14            vs.

15    RAYNER RESOURCES, formerly known
16    as CALIFORNIA PAVEMENT
      MAINTENANCE COMPANY, INC., et al,
17
                         Defendants.
18

19            Plaintiff EDEN Environmental Citizen’s Group, LLC (“Plaintiff”) and Defendants Rayner

20   Resources, formerly known as California Pavement Maintenance Company, Inc., Richard D.

21   Rayner, Gordon L. Rayner and Kris Hendren (“Defendants”), collectively hereafter “Parties”,

22   hereby submit this Joint Request for Entry of their proposed Consent Decree (attached hereto as

23   Exhibit “A”), and for Dismissal of this matter with prejudice.

24            WHEREAS, on April 2, 2021, the Parties notified the Court that they had reached a

25   settlement of this action and would be submitting their Consent Decree to the U.S. Environmental

26   Protection Agency and the U.S. Department of Justice (the “federal agencies”) for a mandatory

27   45-day statutory review period, consistent with 33 U.S.C. Section 1365(c) and 40 C.F.R. Section

28   135.5.

                                 JOINT REQUEST FOR DISMISSAL - 1
 1          WHEREAS, the 45-day statutory review period expired on May 17, 2021, without
 2   objection from the federal agencies.
 3          WHEREFORE, the Parties hereby stipulate that the effective date of the Consent Decree
 4   shall be the date the Court enters the Consent Decree.
 5          WHEREFORE, the Parties further stipulate and request that the Court approve and enter
 6   the Consent Decree as an Order of the Court, order that the above-captioned action against
 7   Defendants be dismissed with prejudice, and retain jurisdiction over the Parties for the sole
 8   purpose of enforcing compliance by the Parties with the terms of the Consent Decree until the
 9   Consent Decree terminates;
10          WHEREFORE, the Parties respectfully stipulate and request the Court to approve and
11   enter the Order attached hereto.
12          Dated: May 26, 2021             LAW OFFICE OF CRAIG A. BRANDT
13                                          By:   /s/ Craig A. Brandt
14                                                  Craig A. Brandt
                                                    Attorney for Plaintiff
15

16          Dated: May 26, 2021             ABBOTT & KINDERMANN, INC.
17

18
                                            By:   /s/ Diane Kindermann
19                                                Diane Kindermann
                                                   Attorney for Defendants
20

21

22      * Pursuant to Local Rule 5-1(i)(3), filing counsel attests that all other signatories listed, on
23   whose behalf the filing is submitted, concur in the filing’s content and have authorized the filing.

24

25

26

27

28

                                  JOINT REQUEST FOR DISMISSAL - 2
 1                                                ORDER
 2
            IT IS HEREBY ORDERED that the Consent Decree attached hereto as Exhibit “A” is
 3
     fully incorporated herein by reference and is entered as an Order of the Court.
 4
            IT IS FURTHER ORDERED that the above-captioned action against Defendants is
 5
     dismissed with prejudice.
 6
            IT IS FURTHER ORDERED that the Court shall retain jurisdiction over the Parties for the
 7
     sole purpose of enforcing compliance by the Plaintiff and Defendants with the terms of the
 8
     Consent Decree until the Consent Decree terminates.
 9

10
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
11

12

13   DATED: June 1, 2021                            /s/ John A. Mendez
14                                                  THE HONORABLE JOHN A. MENDEZ
                                                    UNITED STATES DISTRICT COURT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                 JOINT REQUEST FOR DISMISSAL - 3
